Citation Nr: 0709128	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-07 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as secondary to service-connected psoriasis.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected psoriasis.

3.  Entitlement to service connection for narcolepsy, claimed 
as secondary to service-connected psoriasis.

4.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU rating).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  This case was remanded in February 
2004 and now returns to the Board for appellate review.  
However, with regard to the issue of entitlement to service 
connection for arthritis, claimed as secondary to service-
connected psoriasis, the Board finds that additional 
development is necessary prior to adjudication on the merits.  
As such, this issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in October 2003; a transcript of the 
hearing is associated with the claims file.

The Board notes that a February 2003 rating decision denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a psychotic disorder, neck injury, 
dizziness, loss of balance, spasms in both legs, and numbness 
of arms and legs.  In March 2004 and November 2006, the 
veteran again claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  As there is no indication 
that he appealed the February 2003 rating decision, such 
claims are considered an application to reopen his previously 
denied claims based on new and material evidence.  
Additionally, it appears that the veteran claimed entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) in June 2003 and the RO thereafter initiated 
development of such claim.  However, there is no rating 
decision pertinent to such issue of record.  Therefore, these 
claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Sleep apnea was not shown in service, is not a result of 
any disease, injury, or incident in service, and is not 
etiologically related to service-connected psoriasis.  

3.  Narcolepsy was not shown in service, is not a result of 
any disease, injury, or incident in service, and is not 
etiologically related to service-connected psoriasis.

4.  Currently, the veteran is service-connected for 
psoriasis, evaluated as 60 percent disabling.

5.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty military service nor is such 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

2.  Narcolepsy was not incurred in or aggravated by the 
veteran's active duty military service nor is such 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

3.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  With regard to his service 
connection claims, the veteran was provided with a VCAA 
notification letter in April 2001, prior to the initial 
unfavorable AOJ decision issued in June 2001.  He was further 
advised of VA's duties to notify and assist in a February 
2004 letter, which also addressed his TDIU rating claim.  In 
Pelegrini, the Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in February 2004, the veteran's TDIU 
rating claim, as well as his service connection claims, were 
readjudicated and supplemental statements of the case was 
provided to the veteran in November 2005 and October 2006, 
such that he had the opportunity to respond to VA's remedial 
VCAA notice prior to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The Board notes that the letters sent to the veteran in April 
2001 and February 2004 informed him of what evidence was 
needed to substantiate his service connection claims, on both 
a direct and secondary basis.  With regard to his TDIU rating 
claim, the Board notes that both letters failed to provide 
adequate notice to the veteran as to the evidence necessary 
to substantiate such a claim.  Even so, the Board finds that 
the veteran has not been prejudiced by such omission as 
additional documentation contained in the claims file, as 
well as his own statements, reflect that he had full 
knowledge of the evidence necessary to show entitlement to a 
TDIU rating.  Specifically, the June 2001 rating decision, 
the August 2001 statement of the case, and the April 2003, 
November 2005, and October 2006 supplemental statements of 
the case advised the veteran that he was not found to be 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability of psoriasis.  
Moreover, the August 2001 statement of the case included the 
regulation 38 C.F.R. § 4.16, which governs TDIU ratings.  
Additionally, the veteran has consistently made arguments 
relevant to the criteria necessary to establish such benefit.  
In this regard, the Board notes that, at his October 2003 
Board hearing and in documents of record, the veteran has 
alleged that he is unable to work due to his service-
connected psoriasis.  As such, the Board finds that the 
veteran had full knowledge of the evidence necessary to 
substantiate his TDIU rating claim despite the fact that he 
was never provided with a specific letter addressing such 
criteria.

Therefore, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies with respect to 
the evidence necessary to establish entitlement to a TDIU 
rating have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Moreover, the April 2001 and February 2004 letters sent to 
the veteran advised him of the evidence that VA would attempt 
to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Pertinent to the fourth 
element, the February 2004 letter requested that the veteran 
provide VA with any evidence or information he may have 
pertaining to his appeal.  Additionally, in connection with 
the issuance of a supplemental statement of the case in 
October 2006, the veteran was advised of the evidence 
necessary to establish a disability rating as well as an 
effective date for the issues now on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, 
private treatment records, an employer statement, and 
February 2001, August 2005, and July 2006 VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claims.  Moreover, the veteran was provided with VA 
examinations in February 2001, August 2005, and July 2006 in 
order to adjudicate his service connection and TDIU rating 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38  U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 will be retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  The current paragraph (b) of 38 C.F.R. § 3.310 
will be redesignated as paragraph (c), and a new paragraph 
(b) will be added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the February 2004 VCAA letter 
specifically advised the veteran that, as part of a secondary 
service connection claim, the evidence must establish that 
his service-connected condition caused or aggravated 
(accelerated) his claimed condition beyond its normal 
progression.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claims.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested sleep apnea or 
narcolepsy during service, or that such disorders are 
otherwise related to service on a direct basis.  In this 
regard, the veteran's service medical records, to include his 
July 1968 separation examination, are negative for 
complaints, treatment, or diagnoses of sleep difficulties, to 
include sleep apnea and narcolepsy.  Rather, the veteran has 
claimed entitlement to service connection for sleep apnea and 
narcolepsy as secondary to service-connected psoriasis.  
Specifically, at his October 2003 Board hearing and in 
documents of record, the veteran contends that he experiences 
sleep apnea and narcolepsy as a result of his psoriasis. 

The evidence of record clearly shows that the veteran has 
current a diagnosis of sleep apnea.  Specifically, in October 
1997 and November 1997, records reflect that sleep studies 
conducted by Dr. Middlebrooks revealed severe obstructive 
sleep apnea.  VA treatment records dated from February 1999 
to October 2006 also reflect a diagnosis of sleep apnea and 
complaints of excessive daytime sleepiness.  Additionally, 
while there is no specific diagnosis of narcolepsy in the 
private and VA treatment records, the Board notes that the 
August 2005 VA examiner noted that the veteran's narcolepsy 
condition was unrelated to his psoriasis.  Also, in August 
1999, VA treatment records reflect an assessment of rule out 
narcolepsy.  As such, resolving all doubt in the favor of the 
veteran, the Board finds that he has a current diagnosis of 
narcolepsy. 

However, while there are current diagnoses of sleep apnea and 
narcolepsy of record, there is no competent medical evidence 
linking such disabilities to his psoriasis.  In fact, the 
August 2005 VA examiner, after reviewing the claims file and 
conducting a physical examination, determined that the 
veteran's condition of sleep apnea was not a consequence of 
psoriasis, but instead was associated with his obesity.  
Additionally, the VA examiner determined that narcolepsy was 
not shown to be related to psoriasis.  As such, the August 
2005 VA examiner concluded that the veteran's sleep apnea and 
narcolepsy were conditions unrelated to psoriasis.  
Therefore, the evidence of a nexus or link between service-
connected psoriasis and the veteran's sleep disorders, to 
include sleep apnea and narcolepsy, is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's sleep disorders and service-connected 
psoriasis, he is not entitled to service connection on a 
secondary basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for sleep apnea and narcolepsy.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.

III.  TDIU Rating Claim

At his October 2003 Board hearing and in documents of record, 
the veteran contends that his service-connected disability of 
psoriasis renders him unemployable.  As such, he claims that 
he is entitled to a TDIU rating.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

The veteran is currently service-connected for psoriasis, 
evaluated as 60 percent disabling.  As he has only one 
disability that is rated at 60 percent, the Board finds that 
he meets the threshold schedular criteria.  

As such, the remaining inquiry is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of such service-connected disability.  In this 
regard, the Board notes that on his October 1999 Application 
for Increased Compensation Based on Unemployability, the 
veteran indicated that his service-connected disability of 
psoriasis rendered him unemployable.  He further indicated 
that he last worked full time in 1999, and had become too 
disabled to work in the same year.  The veteran reported that 
he last worked full time at Warner Robins Air Force Base in 
electronics from 1975 to 1999.  He indicated that he did not 
leave his last job due to his disability and that he had not 
tried to obtain employment since he became too disabled to 
work.  The veteran stated that he had completed three years 
of college and had additional vocational training from 1976 
to 1979.  

However, despite the veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of his sole service-connected disability 
of psoriasis.

Specifically, VA treatment records reflect that, in February 
1999, the veteran was admitted with diagnoses of cellulitis 
of the right leg, psoriasis, and obesity.  It was noted that 
he had extensive cellulitis and ulceration on the right 
posterior leg and generalized psoriatic skin rash.  Upon 
discharge, the veteran was observed to be employable after 
the ulcer healed.  In August 1999, an assessment revealed 
rule out narcolepsy, psoriasis with exacerbation on the feet, 
and urinary incontinence, questionably related to a sleep 
disorder.  It was noted that the veteran, at that time, was 
unemployable due to the severity of such symptoms and should 
remain unemployable until further evaluation by podiatry, 
urology, and neurology.  In June 2000, it was noted that the 
veteran was being followed for right leg cellulitis and 
psoriasis.  It was also observed that he was employable.  In 
November 2000, it was observed that the veteran had severe 
arthritis of the cervical spine and significant venous stasis 
disease of the lower extremities.  The veteran reported that 
he had not worked since August 2000 as a result of a fall 
injury, but had been on light duty since June 2000 because of 
his legs.  The physician assistant indicated that, so long as 
the veteran was on his feet and weighed around 323 pounds, 
his stasis disease would only worsen. 

At a February 2001 VA examination, it was noted that the 
veteran had chronic psoriasis.  It was also observed that he 
had progressive venous insufficiency causing stasis ulcers 
and cellulitis of the lower extremities, which had deemed him 
unemployable.  The examiner noted that the veteran felt that 
his psoriasis was the cause of the problem; however, the 
examiner indicated that the veteran had other medical 
problems, to include sleep apnea and morbid obesity, which 
also contributed to his unemployability.  Additionally, the 
examiner reported that the veteran did not seem to understand 
that the venous insufficiency was the cause for his lower 
extremity problems and that such was unrelated to his 
psoriasis.  Following an examination, chronic moderate 
generalized psoriasis and severe venous insufficiency of the 
lower extremities were diagnosed.  The examiner specifically 
indicated that the latter diagnosis was unrelated to the 
veteran's psoriasis.  Additionally, the examiner opined that 
the veteran's generalized psoriasis was not the cause for his 
unemployability.  The examiner further stated that the 
progressive venous insufficiency causing recurrent stasis 
ulcers with cellulitis of the lower extremities, which was 
unrelated to his psoriasis, was the main reason for the 
veteran's unemployability.

In April 2001, Dr. Tison noted that the veteran was 
originally seen in August 2000, following an injury at work, 
which resulted in face arthropathy and neurological symptoms.  
It was also observed that the veteran weighed 375 pounds and 
was at risk for anesthesia.  Dr. Tison stated that the 
veteran worked as an electronics bench technician and was 
unable to perform his duties due to chronic pain.

An undated letter from the veteran's supervisor at the Warner 
Robins Air Force Base indicated that, on August 8, 2000, the 
veteran sustained a severe head injury, which affected his 
ability to perform his assigned duties.  As such, he had been 
disabled since the incident.

A May 2002 VA treatment record shows In May 2002, a diagnosis 
of arthralgias of multiple joints was given.  It was noted 
that the veteran did not appear to be employable at the time 
as a result of his limitations of neck and knee pain.  

Letters dated in December 2003 and December 2005 from Dr. 
Briggs reflects that the veteran was disabled and 
unemployable.  Dr. Briggs indicated that the veteran heard 
voices and was seeing a neurologist.

At his August 2005 VA examination, after reviewing the claims 
file and conducting a physical examination, the examiner 
determined that the veteran should likely avoid a work 
environment which was extremely hot and may aggravate the 
symptoms of his psoriasis.  The examiner further indicated 
that, beyond such limitations, the veteran's psoriasis itself 
should not prevent him from gainful employment.  

In July 2006, another VA examiner found that it was not 
likely that the veteran's psoriasis alone precluded him from 
gainful employment, but it was likely that a combination of 
psoriasis and multiple other problems did preclude 
employment.

Therefore, based on a review of the veteran's contentions and 
the medical evidence of record, the Board finds that the 
veteran is unemployable; however, it is not solely by reason 
of his service-connected psoriasis.  Specifically, it is 
clear that the veteran's additional, nonservice-connected 
conditions, to include sleep apnea, urinary incontinence, 
progressive venous insufficiency causing recurrent stasis 
ulcers with cellulitis of the lower extremities, chronic pain 
and a head injury resulting from an August 2000 work-related 
incident, and arthralgias of multiple joints significantly 
contribute to his unemployability.  Moreover, while the 
August 2005 VA examiner recommended that the veteran avoid a 
work environment that was extremely hot, he found that the 
veteran's psoriasis, in and of itself, did not preclude him 
from gainful employment.  Additionally, the July 2006 VA 
examiner found that a combination of psoriasis and multiple 
other problems rendered the veteran unemployable.  

As such, the Board finds that a preponderance of the evidence 
does not support the finding that the veteran's sole service-
connected disability of psoriasis renders him unable to 
secure and follow a substantially gainful occupation and, 
therefore, he is not entitled to a TDIU rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  However, as the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU rating, the doctrine is not applicable in the instant 
appeal and his claim must be denied.  Id.   


ORDER

Service connection for sleep apnea, claimed as secondary to 
service-connected psoriasis, is denied.

Service connection for narcolepsy, claimed as secondary to 
service-connected psoriasis, is denied.

A TDIU rating is denied.


REMAND

As indicated in the Introduction, the Board finds that 
additional development is necessary with regard to the issue 
of entitlement to service connection for arthritis, claimed 
as secondary to service-connected psoriasis, prior to 
adjudication on the merits.  Specifically, the Board finds 
that an examination is necessary in order to determine 
whether the veteran's arthritis is related to his service-
connected psoriasis.  By way of background, the Board notes 
that VA treatment records dated in June 2005 and September 
2006 show an impression of history of psoriatic arthritis as 
well as degenerative arthritis and arthralgia.  Additionally, 
the August 2005 VA examiner found that the veteran had joint 
aches which could possibly be due to psoriatic arthritis and 
recommended that an appropriate rheumatololgical evaluation 
be conducted in order to differentiate such from possible 
osteoarthritis.  Therefore, a rheumatology appointment was 
scheduled for the veteran; however, when he was notified, he 
stated that he would not be able to come to any appointments.  
Yet, the veteran reported to a July 2006 VA examination, 
conducted for the purpose of adjudicating his TDIU rating 
claim.  As such, while the veteran declined to report for an 
August 2005 rheumatology appointment, it appears that he has 
since sought VA treatment and reported for a July 2006 VA 
examination.  Therefore, in light of the differing diagnoses 
of psoriatic arthritis and degenerative arthritis/arthralgia 
as well as the apparent willingness on the part of the 
veteran to now report for a VA examination, the Board finds a 
VA examination is necessary in order to determine the nature 
of the veteran's arthritis and whether such is secondary to 
his service-connected psoriasis or otherwise related to his 
military service.  The veteran should be advised of the 
consequences of failing to report for a scheduled 
examination, pursuant to 38 C.F.R. § 3.655(b) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his current 
arthritis.  The veteran should be advised 
that the examination requested in this 
remand is necessary to evaluate his claim, 
and that a failure to report for a 
scheduled examination, without good cause, 
could result in the denial of the claim.  
38 C.F.R. § 3.655(b) (2006).  The examiner 
must review the entire claims folder.  
Such tests as the examining physician 
deems necessary and appropriate must be 
performed.  The examiner should identify 
each currently diagnosed type of arthritis 
and should specifically indicate whether 
the veteran currently has psoriatic 
arthritis.  Thereafter, the examiner 
should address the following questions 
with respect to each diagnosed type of 
arthritis:

(A)  Is the veteran's arthritis at least 
as likely as not proximately due to or 
the result of service-connected 
psoriasis?
    
 (B)  Did the veteran's arthritis at 
least as likely as not increase in 
severity beyond the natural progress as a 
result of service-connected psoriasis?

(C)  Is the veteran's arthritis at least 
as likely as not otherwise related to the 
veteran's military service?

(D)  Does the medical evidence show that 
the veteran manifested arthritis to a 
degree of 10 percent within one year of 
his September 1968 service discharge? 

(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  All opinions 
expressed should be accompanied by 
supporting rationale.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


